Opinion issued February 8, 2007










 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00059-CV



IN RE FRANCES P. ADAMS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Frances P. Adams, complains of the trial
court's (1) December 18, 2006 order denying her motion for protective order.
	We deny the petition for writ of mandamus.
 PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Higley.
1.